Per Cueiam,
The gift of the testatrix to her grandnephew was of a right of election at his majority to take the house as his permanent home. During his minority she chose for him by the direction to the trustees under her will to hold the house and its furniture “ as a residence and home for him.” But at his majority he was to have the election “if he wishes said house as his permanent home.” This election he exercised. There is no charge that he made a false or pretended choice in fraud of the will, and having chosen in good faith the estate vested. There was no condition precedent that he should occupy it, and none either precedent or subsequent that his occupation of it should be continuous. What the testatrix meant is clear, that the devisee at his majority should accept the house as his permanent home, with the same right that any other owner would have to change of occupation consequent on change of circumstances. This is the natural and reasonable meaning of her language, and that her actual intent did not contemplate any unusual requirements as to occupation is demonstrated by the devise to the same nephew of her cottage at Hyannisport in fee with the direction that the trustees should provide for his spending his summers there during his minority.
Decree affirmed with costs.